DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14, and 17-22 are pending in this Application. 
Priority
This Application  filed 10/02/2019  is a national stage entry of  PCT/JP2017/015086,  International Filing Date: 04/13/2017.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 recites the limitation "the transfer operation to be performed next" in line 10.  There is insufficient antecedent basis for this limitation in the claim. This seems to be --a transfer operation to be performed next--
 	Claim 3 recites the limitation "the upstream output” and “the downstream input buffer” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. This seems to be – an upstream output buffer and…a downstream input buffer—
	Claim 10 recites the limitation "the transfer operation to be performed next" in line 7.  There is insufficient antecedent basis for this limitation in the claim. This seems to be --a transfer operation to be performed next—
	Claim 12 recites the limitation “the upstream output” and “the downstream input buffer” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. This seems to be – an upstream output buffer and…a downstream input buffer—


	Claim 20 recites the limitation " the upstream output” and “the downstream input buffer” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. This seems to be – an upstream output buffer and…a downstream input buffer—
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, and 17-22  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.  

The claim(s) 1, 9, 10, and 18 recite(s) “calculate an importance level of each predetermined transfer operation, based on at least one or more of a usage rate of an output buffer of a work station being a transfer source of the transfer operation, and the usage rate of an input buffer of the work station being a transfer destination of the transfer operation; determine, as a candidate for the transfer operation to be performed next, the transfer operation having the maximum importance level. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers detecting and observing that can be easily performed mentally but for the recitation of generic computer components. That is other than reciting “one or more processors and a memory” nothing in the claim element precludes the step from practically being 
This judicial exception is not integrated into a practical application because the additional elements processor and work station (claim 1), work station (claim 9),  a memory (claim 18), are recited in high level of generality and “output transfer operation information including information of the work station being the transfer source and the work station being the transfer destination for the determined transfer operation” are considered insignificant extra solution activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the memory and the one processors are recited in high level of generality and are considered insignificant extra solution activity or insignificant computer implementation of the abstract idea. The additional elements such as the work station is recited in high level of generality and simply links the abstract idea to a particular technological environment or field of use. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements additional elements processor and work station (claim 1), work station (claim 9),  a memory (claim 18), in the claims are recited a high level of generality. For instance, the processor and memory is recited so generically (no details whatsoever are provided other than that it is a “one or more processors”) that it 
Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
The dependent claims 2-8, 11-14, and 17, 19--22 merely define the type of parameters or rules to be used by or in the abstract idea, and thus further mental process limitations. None of these dependent claim recite any additional elements that 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuge et al (JP 2009294852 as supported by the machine translation provided) in view of Izumi et al (US 20080275584).
	As per claim 1, Kuge teaches a transfer operation control device comprising
	a processor configured to (see Fig. 1 control device 10 or 11; also, see [0031] “the line conveyance control device 10 shown in FIG. 1 includes an in-process shelf information management unit 11a and an in-process distribution
processing unit 11b, a processing device information management unit 12, and a
conveyance instruction unit that constitute the in-process distribution control device 11 of the present embodiment”):
	least one or more of a usage rate of an output buffer of a work station being a transfer source of the transfer operation (see [0035], [0036, [0047] the usage rate of an output buffer is determined/detected. Also, see Fig. 3 output buffer is buffer 37/buf1 of work station 31; also, see [0088-0089] thresholds values L1 and L2 are retrieved and previously predefined based on the usage rate (number of workpieces in process). ), and the usage rate of an input buffer of the work station being a transfer destination of the transfer operation (see [0035] “The in-process shelf information includes information indicating the number of in-process devices (total number of in process devices and in-process devices)/usage rate of each buffer currently stored in the buffer, and the information is constantly updated by the in-process shelf information management unit 11a”, thus, the usage rate of each buffer is used for conveyance; also, see [0036], [0047]; Also, see Fig. 3 input buffer is buffer 38/buf2 of work station 33 or 32; also, see [0087]; also, see [0129] “In the present embodiment, the in-process distribution process is performed
by sequentially setting buffers with earlier times when the number of stored
workpieces has changed as processing target buffers. However, there are cases
where the number of workpieces changes simultaneously in a plurality of buffers. In this case, a processing target buffer is set according to the priority order described later, and the in-process distribution process is performed”; also, see [0114] “when the total number of work in progress is “2” and the sum of
the total number of both work is “4” or more, first, the work 39 has priority over the first buffer 37 which is the upstream buffer”; also, see [0142-0144] priority is given the buffers to be the target destination);
	determine, as a candidate for the transfer operation to be performed next, the transfer operation having the maximum importance level (see [0088-0089] the transfer operation/conveyance form one point to another points is determined based on a threshold value or priority determined based on the thresholds value. There is an implicit priority determined based on the usage rate; also, see [0112-0113] “According to the in-process distribution control method and the in-process distribution control apparatus of the present invention, by performing the in-process distribution process according to the procedure described with reference to FIGS. 1 to 13, the work can be performed on a buffer having a large first in-process threshold (L1). And the workpiece is filled (stored) in each buffer at a relatively similar ratio to the first in-process threshold (L1)…”; also, see [0115] “In addition, storage of the number of workpieces equal to or greater than the first in-process threshold (L1) in the second buffer is performed for the first time when the total number of in-process in the first buffer exceeds the second in-process threshold (L2)…”; also, see [0125] “By appropriately setting the first
in-process threshold value (L1) of each buffer 57 according to the processing
capability/usage rate of each processing apparatus, the number of workpieces 59 corresponding to the processing capacity of the processing apparatus can be stored in each buffer…”; also, see [0127]  and see [0129] “In the present embodiment, the in-process distribution process is performed by sequentially setting buffers with earlier times when the number of stored workpieces has changed as processing target buffers. However, there are cases where the number of workpieces changes simultaneously in a plurality of buffers. In this case, a processing target buffer is set according to the priority order described later, and the in-process distribution process is performed” ); and
(see [0077] “…The in-process distribution processing unit 11b makes this determination and transmits information instructing to transfer the workpiece to the transfer instruction unit 13 based on the determination. Upon receiving the information, the conveyance instruction unit 13 instructs the first  conveyance device 34, the second conveyance device 35, or the third conveyance device 36 to convey the workpiece based on the determination.”; also, see [0085]; also, see Fig. 3 and 10-12 the wafer or work pieces are transferred based on transfer operations determined).
	While Kuge teaches or suggests determining a priority for selecting and performing transfer operations based on a threshold value, wherein the threshold value is predefined, Kuge does not explicitly tech calculating an importance level for predetermined transfer operations.   
	However, Izumi teaches a system and method comprising calculating an importance level/priority level for transfer operations based on usage rate (see [0069], [0072],  and [0116-0127] “Next, a method of calculating priority (step S33) is explained for each algorithm. In the following explanation, as shown in FIG. 10, numbers of products in progress stored in the storage racks 10a, 10b, and 10c are expressed as "a", "b", and "c", …When the first algorithm is selected, priority Qi calculated at step S33 is performed as Qi=gi, where "gi" is the number of products in progress included in the group to be calculated. Qi designates priority corresponding to the group G1 to be calculated. Therefore, in the present embodiment, three priorities of Q1, Q2, and Q3 are calculated.
[0121] When the first algorithm is selected, and when a detailed number of products in progress is as shown in FIG. 14, for example, priorities become as follows:… Q1=18 Q2=9 Q3=13. [0122] Because the priority Q1 is highest, the group G1 corresponding to this priority is selected at step S35 shown in FIG. 13. That is, the determination signal 31a which is output by the determination unit 31 assigns the group G1. In response to this, the conveying device 20 conveys the product in progress from the storage area 10p.sub.1 to the processing device P. ).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kuge’s invention to include calculating an importance level/priority level as a threshold value for selecting the transfer operations based on usage rate of buffers/racks as taught by Izumi in order to perform the transfer operation based on the importance level (see [0122]), and alleviate the amount of product in process in certain buffers and level the amount of product in process in buffers (see [0020], [0029-0030] and [0123]).   
	As per claim 2, Kuge-Izume teaches the transfer operation control device according to claim 1, Kuge further teaches wherein, when based on the usage rate of the output buffer, the importance level becomes greater as the usage rate of the output buffer is greater, and when based on the usage rate of the input buffer, the importance level becomes greater as the usage rate of the input buffer is smaller ([0132] “In such an arrangement, when the work 1521 is conveyed from the second
buffer (BUF2) 1512 to the third buffer (BUF3) 1513, the number of works decreases in the second buffer 1512, and the number of works in the third buffer 1513. Will increase. Therefore, an in-process distribution process using the first buffer 1511 as a processing target buffer based on the decrease in the second buffer 1512 and an in-process distribution process using the third buffer 1513 as a processing target buffer based on the increase in the third buffer 1513”, Thus, the transfer operation are defined based on the buffer increase and/or decrease usage rate, which implicitly teaches that the importance level depends on the increase or decrease of the buffer usage rate/capacity).
	Furthermore, Izume further teaches that importance level becomes greater as the usage rate of the output buffer is greater, and when based on the usage rate of the input buffer, the importance level becomes greater as the usage rate of the input buffer is smaller (see [0116] the priority increases as usage rate a, b, c, increases using the first algorithm; also, see [0126-0131] the priority increases as the usage rates gi decreases).  
	As per claim 3, Kuge-Izume the transfer operation control device according to claim 1, Kuge further teaches wherein the processor uses, for the calculation of the importance level, at least one or more of a difference or a ratio between the usage rate of the output buffer of the work station being the transfer source and the usage rate of the input buffer of the work station being the transfer destination, and a difference or a ratio between the usage rate of the upstream output buffer and the usage rate of the downstream input buffer ([0142] The priorities are determined according to the following rules. [0143] (1) Priority is given to in-process distribution processing generated due to the reduction of workpieces. However, when there are a plurality of such in-process distribution processes, the in-process distribution process in the upstream group is prioritized from among the plurality of in-process distribution processes. [0144] (2) The in-process distribution process generated due to the increase in workpieces is performed next. However, when there are a plurality of such in process distribution processes, the in-process distribution process in the upstream group is prioritized from among the plurality of in-process distribution processes”; also, see [0142]).
	Izume further teaches wherein the processor uses, for the calculation of the importance level, at least one or more of a difference or a ratio between the usage rate of the output buffer of the work station being the transfer source and the usage rate of the input buffer of the work station being the transfer destination, and a difference or a ratio between the usage rate of the upstream output buffer and the usage rate of the downstream input buffer (see [0134-0137] “[0134] When the third algorithm is selected, priority is calculated by considering not only the number of products in progress included in the group concerned but also the number of products in progress included in the next group. When the third algorithm is selected, priority is calculated by Qi=gi-g(i+1)… Q1= 9 = (18-9),  Q2= -4 = (9-13), Q3= -5 (13-18)”, this is a difference of usage rate of output/upstream buffer and input/downstream buffer.)
	As per claim 4, Kuge-Izume teaches the transfer operation control device according to claim 1, Kuge further teaches further teaches wherein the usage rate is based on at least one or more of an absolute value of a usage amount (The in-process total number 303 indicates the total number of in process works currently stored in the buffer, and in-process shelf information management for receiving the), a ratio of the usage amount to a buffer volume, a difference between the buffer volume and the usage amount, a ratio of the usage amount to a predetermined reference value, and a ratio of a number, amount, or weight of products in process to the buffer volume (these variables are optional).
	Izume further teaches Kuge further teaches further teaches wherein the usage rate is based on at least one or more of an absolute value of a usage amount (see [0116] “…In the following explanation, as shown in FIG. 10, numbers of products in progress stored in the storage racks 10a, 10b, and 10c are expressed as "a", "b", and "c", respectively, and numbers of products in progress stored in the storage area 10p.sub.1 to 10p.sub.3 are expressed as "p1", "p2", and "p3", respectively…).
	As per claim 8, Kuge-Izume teaches the transfer operation control device according to claim 1, Kuge further teaches wherein the processor detects completion of the transfer operation, and the processor performs the calculation of the importance level at one or more timings being a timing after elapse of a predetermined time since the detection of the completion of the transfer operation, a timing a predetermined time before a time when the completion of the transfer operation is expected, and a timing when a situation change occurs (see [0010] “Further, the in-process distribution processing is performed at a timing when the number of workpieces stored in any one buffer changes, or one buffer upstream of the buffer in which the number of workpieces stored has changed. This is implemented by defining the buffer arranged on the side as a buffer to be processed. As shown in FIG. 7, the in-process distribution process includes a first step (step S1) for determining whether or not a work is contained in the filling comparison shelf of the processing target buffer, and the processing target in the first step. When it is
determined that there is a work in the filling comparison shelf of the buffer, the
number of devices in the filling comparison shelf of the buffer to be processed and the number of devices in the filling comparison shelf of the buffer arranged one downstream side In the second comparison step (step S2), and in the second
comparison step, the filling comparison shelf of the buffer arranged one downstream of the number of devices in the filling comparison shelf of the processing target buffer…”).
	As per claim 9, Kuge-Izume teaches A transfer operation control system comprising:
	the transfer operation control device according to claim 1 (see claim 1 above same rationale applies herein);
	and Kuge further teaches the work station (see Fig. 8 workstation 42, 43, or 44).
	As to claim 10, this claim is the method claim corresponding to the system/apparatus claim 1 and is rejected for the same reasons mutatis mutandis.
	As to claim 11, this claim is the method claim corresponding to the system/apparatus claim 2 and is rejected for the same reasons mutatis mutandis.	
 	As to claim 12, this claim is the method claim corresponding to the system/apparatus claim 3 and is rejected for the same reasons mutatis mutandis.
As to claim 13, this claim is the method claim corresponding to the system/apparatus claim 4 and is rejected for the same reasons mutatis mutandis.
	As to claim 17, this claim is the method claim corresponding to the system/apparatus claim 8 and is rejected for the same reasons mutatis mutandis.
	As to claim 18, this claim is the non-transitory computer readable medium claim corresponding to the system/apparatus claim 1 and is rejected for the same reasons mutatis mutandis.
	As to claim 19, this claim is the non-transitory computer readable medium claim corresponding to the system/apparatus claim 2 and is rejected for the same reasons mutatis mutandis.
 	As to claim 20, this claim is the non-transitory computer readable medium claim corresponding to the system/apparatus claim 3 and is rejected for the same reasons mutatis mutandis.
	As to claim 21, this claim is the non-transitory computer readable medium claim corresponding to the system/apparatus claim 4 and is rejected for the same reasons mutatis mutandis.
Claims 5-7, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuge et al (JP 2009294852 as supported by the machine translation provided) in view of Izumi et al (US 20080275584) as applied to claim 1 above, and further in view of Brain et al (US 20080156618).
	As per claim 5-6, Kuge-Izume teaches the transfer operation control device according to claim 1, Kuge-Izume does not explicitly teach the limitations of claims 5-6.
see [0018]) wherein a processor (see 0049) further performs the calculation of the importance level, based on a movement cost required for movement from a current location of a transfer device to the work station being the transfer source (see [0018] “According to the present invention, the articles can be assigned varying degrees of priority, and the articles can be moved more or less expeditiously to their destinations based on these priority levels” also, see [0035] “In a step 508, a determination is made as to whether or not the primary delivery time is acceptable. This determination can be made by comparing the primary delivery time to a desired arrival time. The desired arrival time can be provided by a scheduling algorithm, in some embodiments. In other instances, each level of priority is associated with a range of acceptable transport times or a maximum acceptable transport time. Thus, the desired arrival time for a FOUP with an assigned priority level can be determined by cross-referencing the priority level against a table. If the primary delivery time meets the desired time, then the primary delivery time is acceptable and the transport movement of the FOUP according to the primary route is executed in a step 510”, importance level/priority is determined or calculated based on a cost such as delivery time…”; also, see [0046] “For example, at step 506 a first cost analysis of the cost of taking the primary route can be performed along with the estimation of the primary delivery time. In some embodiments, even if the primary delivery time is acceptable, the method may then continue to determine an alternate route and a cost of taking the alternate route. Where the cost of taking the alternate route is lower than that of the primary route, if the secondary delivery time is still acceptable, would make the alternate route more desirable than the primary route. The same analysis can continue by considering routes in which other FOUPs are rerouted. In some embodiments, other approaches seek to minimize the total costs and/or maximize the system wide benefits of routing decisions”; also, see [0043], [0047], and [0053]), wherein the importance level becomes smaller as the movement cost is greater (see [0034]-[0036], [0039] and [0046]-[0047] the cost or priority depends on the delivery time/distance over speed).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kuge-Izume’s combination as taught above to include processor that further performs the calculation of the importance level, based on a movement cost required for movement from a current location of a transfer device to the work station being the transfer source, wherein the importance level becomes smaller as the movement cost is greater as taught by  in order to increase overall efficiency of the system and to optimize the delivery of articles according to assigned priorities/importance levels (see [0018]). 
	As per claim 5 and 7, Kuge-Izume teaches the transfer operation control device according to claim 5, Kuge-Izume does not explicitly teach the limitations of claims 5 and 7.
	However, Brain teaches a system for transporting articles to buffers (see [0018]) wherein a processor (see 0049) further performs the calculation of the importance level, based on a movement cost required for movement from a current location of a transfer (see [0018], [0035], [0046],  [0043], [0047], and [0053]), wherein the movement cost is a value, based on one or more criteria being a distance of the movement, a required time for the movement, a kind of equipment required for the transfer operation, passage of a place interfering with another operation, and ease of passage of a route during the movement (see [0018] “According to the present invention, the articles can be assigned varying degrees of priority, and the articles can be moved more or less expeditiously to their destinations based on these priority levels” also, see [0035] “In a step 508, a determination is made as to whether or not the primary delivery time is acceptable. This determination can be made by comparing the primary delivery time to a desired arrival time. The desired arrival time can be provided by a scheduling algorithm, in some embodiments. In other instances, each level of priority is associated with a range of acceptable transport times or a maximum acceptable transport time. Thus, the desired arrival time for a FOUP with an assigned priority level can be determined by cross-referencing the priority level against a table. If the primary delivery time meets the desired time, then the primary delivery time is acceptable and the transport movement of the FOUP according to the primary route is executed in a step 510”, importance level/priority is determined or calculated based on a cost such as delivery time…”; also, see [0046] “For example, at step 506 a first cost analysis of the cost of taking the primary route can be performed along with the estimation of the primary delivery time. In some embodiments, even if the primary delivery time is acceptable, the method may then continue to determine an alternate route and a cost of taking the alternate route. Where the cost of taking the alternate route is lower than that of the primary route, if the secondary delivery time is still acceptable, would make the alternate route more desirable than the primary route. The same analysis can continue by considering routes in which other FOUPs are rerouted. In some embodiments, other approaches seek to minimize the total costs and/or maximize the system wide benefits of routing decisions”; also, see [0043], [0047], and [0053]; Thus, Brain teaches or suggest that the cost is a value determined based on distance of the movement and/or a required time for the movement).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Kuge-Izume’s combination as taught above to include a processor that further performs the calculation of the importance level, based on a movement cost required for movement from a current location of a transfer device to the work station being the transfer source, wherein the movement cost is a value, based on one or more criteria being a distance of the movement, a required time for the movement, a kind of equipment required for the transfer operation, passage of a place interfering with another operation, and ease of passage of a route during the movement as taught by  in order to increase overall efficiency of the system and to optimize the delivery of articles according to assigned priorities/importance levels (see [0018]). 
 	As to claim 14, this claim is the method claim corresponding to the system/apparatus claim 5 and is rejected for the same reasons mutatis mutandis.
 	As to claim 22, this claim is the non-transitory computer readable medium claim corresponding to the system/apparatus claim 5 and is rejected for the same reasons mutatis mutandis.
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	NPL ref Wang et al (A new compound priority…) teaches a method for scheduling transfer operations of wafers based on assigned/calculated priorities. 
	NPL ref Wein (Scheduling Semiconductor Wafer Fabrication) teaches a system and method describing a plurality of scheduling algorithms used, some of which are very well known, for scheduling transfer operations based on priority, wherein the priority is calculated based on the ration of two quantities.      
	Ito et al (US 20150139758) teaches a system for selecting a transfer operation based on a priority level calculated. 
	Kawaguchi et al (US 20140294555) also teaches a system for selecting a transfer operation based usage rate of buffers. 
	The patent applications/publication references cited Ito, Itakura, Hayashi, Schmidt alone or in combination teach a system for selecting a transfer operation based on a priority level calculated. 
	The patent publications “Tadano” each correspond to copending applications that should have been cited in a IDS since they are very pertinent to the current application.     
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571) 270-7686 and fax (571) 270-8686. The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117